Citation Nr: 1424242	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  07-05 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel




INTRODUCTION

The Veteran served on active duty from August 1964 to August 1974.  Service in the Republic of Vietnam is indicated by the record.  The Veteran died in November 1994.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied the appellant's request to reopen the cause of death claim.

In November 2010, the Board reopened the previously denied claim for service connection for the cause of death and remanded the claim for additional development.  The development was completed and the matter was returned to the Board.  In October 2011, the Board sought and obtained a medical opinion from the Veterans Health Administration (VHA) in accordance with 38 C.F.R. § 20.901(a).  Clarifications of this opinion were obtained in March 2012 and May 2012.

In a September 2012 decision, the Board denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The appellant appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2013 Joint Motion for Remand (JMR), the parties moved to vacate the September 2012 decision.  The Court granted the motion in a June 2013 Order and the matter was remanded to the Board.

In a January 2014 letter, the Board provided the appellant and her representative the opportunity to submit additional evidence and argument in support of the appeal.  In response to the Board's letter, the appellant's representative submitted additional argument in April 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on her part is required.


REMAND

In the June 2013 Joint Motion for Remand, the parties agreed that the Board erred when it relied upon inadequate VHA medical opinions to deny the appellant's claim of entitlement to service connection for the cause of the Veteran's death.  The parties indicated that the March 2012 and May 2012 VHA opinions were inadequate "because the former did not contain a sufficient statement regarding the etiology of the Veteran's cause of death and the latter provided an etiology statement that was conclusory in nature and unsupported by sufficient rationale."  The parties further noted that "[w]hile the combination of the March and May 2012 opinions technically answered the question, neither opinion sufficiently explained why the Veteran's cancer was not related to his military service or his presumed herbicide exposure."  [Emphasis as in original].  See Nieves-Rodriguez, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Joint Motion then instructed the Board to remand the pending claim to obtain a VHA opinion, which adequately addresses the etiology of the Veteran's death.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  Accordingly, pursuant to the Joint Motion, the Board finds that this matter must be remanded to the AOJ in order to obtain an opinion from a VHA examiner concerning the outstanding questions of the cause of the Veteran's death.

To this end, the Board notes that, in the April 2014 Appellant's Brief, the appellant's representative reiterated his contentions that the Veteran's fatal hepatocellular cancer was caused by herbicide exposure to include Agent Orange and Agent Blue.  He also indicated that, in his military occupational specialties (MOS) of cook and aviation warrant officer, the Veteran was exposed to jet fuel, which caused or contributed to his death.  See the Appellant's Brief dated April 2014.  Thus, upon remand, the VHA examiner should address these contentions.

Accordingly, the case is REMANDED for the following action:

1. Arrange for a VHA physician with appropriate expertise to review the VA claims file and provide a clear, well-reasoned opinion as to the following questions:

a. whether it is at least as likely as not that the cause of the Veteran's death (i.e., hepatocellular cancer) had its clinical onset in service.

b. whether it is at least as likely as not that the Veteran's active duty military service, in particular his presumed herbicide exposure (including Agent Orange), either caused or contributed to his death.

c. whether it is at least as likely as not that the Veteran's in-service exposure to jet fuel either caused or contributed to his death.

In rendering his/her opinion, the examiner should address the VHA opinions obtained in October 2011, March 2012, and May 2012.

A report must be prepared and associated with the VA claims file.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, the examiner must comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.  (The agency of original jurisdiction must ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. After completing the requested actions and any additional notification and/or development deemed 

warranted, readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If any benefit sought is not granted, the appellant and her representative must be furnished with a supplemental statement of the case and afforded the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

